AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT

This Amendment No. 2 to Employment Agreement (this “Amendment”), between
Bacterin International, Inc., a Delaware corporation (the “Company”), and John
Gandolfo, an individual (“Employee”), is entered into effective as of February
17, 2017 (the “Effective Date”), and amends that certain Employment Agreement,
effective as of June 5, 2014, and as amended thereafter (the “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Agreement.

1.               Base Pay. Section 2(A) of the Agreement is hereby amended in
its entirety as follows:

Company agrees to pay Employee gross annual compensation of $375,000 (the “Base
Pay”), less usual and customary withholdings, which shall be payable in arrears
in accordance with the Company’s customary payroll practices. In addition,
Company agrees to pay Employee $1,931.51, representing the difference between
the Base Pay and Employee’s prior base pay for the period beginning January 1,
2017 through the Effective Date. The Base Pay will be subject to normal periodic
review at least annually. Such review will consider Employee’s contributions to
the Company and the Company’s overall performance. Although subject to
adjustment, the Base Pay will not be reduced unless agreed to by the Employee.

2.               Miscellaneous.

(a)             Continuing Validity. Except as expressly modified by this
Amendment, the Agreement remains in full force and effect.

(b)             Counterparts. This Amendment may be executed in two or more
counterparts and by electronic signature, each of which shall be deemed an
original and all of which shall together constitute one and the same instrument.

[Signature page follows.]

 
 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

EMPLOYEE:

/s/ John Gandolfo
John Gandolfo

COMPANY:

Bacterin International, Inc.

By: /s/ Carl O’Connell
Name: Carl O’Connell
Title: Chief Executive Officer

 

 

[Signature Page to Amendment No. 2 to Employment Agreement.]

 

 

